OoNnoe, J.
On defendants’ appeal from the judgment of the General County Court in this action, there were assignments of error based on fifty-six exceptions duly noted by the defendants at the trial in the General County Court. Each of these assignments of error was duly *275considered, and ruled on by tbe judge of tbe Superior Court, as shown by tbe record. Smith v. Texas Co., 200 N. C., 39, 156 S. E., 160. None was sustained. Each was • specifically overruled. Tbe judgment of tbe General County Court was affirmed.
On defendants’ appeal from tbe judgment of tbe Superior Court, there are twenty-two assignments of error, each based on an exception duly noted by tbe defendants to tbe ruling of tbe judge of tbe Superior Court on an exception noted by tbe defendants at tbe trial in tbe General County Court. Tbe questions of law involved in this appeal are duly presented to this Court. As we a-re of opinion, however, that there was error in overruling defendants’ exception to tbe refusal of tbe judge of tbe General County Court to allow their motion for judgment as of nonsuit, at tbe close of tbe evidence, we have not considered and do not pass on assignments of error based on other exceptions.
There is no presumption of negligence arising out of a collision between a bicycle and an automobile, where tbe collision occurs on a public road or a street. In tbe absence of negligence on tbe part of tbe rider of tbe bicycle, or of tbe driver of tbe automobile, as tbe cause of tbe collision, there is no legal liability on tbe part of either to tbe other for damages resulting from tbe collision. Where tbe collision was accidental no action for tbe recovery of damages can be maintained. Austin v. R. R., 197 N. C., 319, 148 S. E., 446.
In tbe instant-case after a careful consideration of tbe evidence set-out in tbe record, we fail to find any evidence sufficient to sustain the allegations of tbe complaint. In tbe absence of such evidence, defendants’ motion for judgment as of nonsuit at tbe close of tbe evidence should have been allowed. O. S., 567. For error in overruling defendants’ assignment of error based on their exception to such refusal, tbe judgment affirming tbe judgment of tbe General County Court must be
Reversed.